Title: [March 9. 1778. Monday.]
From: Adams, John
To: 


      March 9. 1778. Monday. Last night the Wind shifted to the North West, and blew fresh. It was then fairer for Us than before. The Weather was fair and We proceeded on our Voyage at a great rate. Some of our Officers thought We should reach our Port, by thursday night: others by Saturday night: But these made no Account of Cruisers and Chace’s, nor any allowance for the variability of the Winds. From this time however till Saturday, We were in great Confusion and hurry.
     